Name: Commission Decision (EU) 2019/70 of 11 January 2019 establishing the EU Ecolabel criteria for graphic paper and the EU Ecolabel criteria for tissue paper and tissue products (notified under document C(2019) 3) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  consumption;  environmental policy;  wood industry
 Date Published: 2019-01-17

 17.1.2019 EN Official Journal of the European Union L 15/27 COMMISSION DECISION (EU) 2019/70 of 11 January 2019 establishing the EU Ecolabel criteria for graphic paper and the EU Ecolabel criteria for tissue paper and tissue products (notified under document C(2019) 3) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to those products with a reduced environmental impact during their entire life cycle. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established according to product groups. (3) Commission Decision 2011/333/EU (2) established criteria and related assessment and verification requirements for the product group copying and graphic paper. The period of validity of those criteria and requirements was extended to 31 December 2018 by Commission Decision (EU) 2015/877 (3). (4) Commission Decision 2012/448/EU (4) established the criteria and related assessment and verification requirements for the product group newsprint paper. The period of validity of those criteria and requirements was extended to 31 December 2018 by Decision (EU) 2015/877. (5) Commission Decision 2009/568/EC (5) established criteria and related assessment and verification requirements for the product group tissue paper. The period of validity of those criteria and requirements set out in Decision 2009/568/EC was extended to 31 December 2018 by Decision (EU) 2015/877. (6) The EU Ecolabel Fitness check (REFIT) of 30 June 2017, reviewing the implementation of Regulation (EC) No 66/2010 (6), concluded on the need to develop a more strategic approach for the EU Ecolabel, including the bundling of closely related product groups where appropriate. (7) In line with those conclusions and after consulting the EU Ecolabelling Board the product groups copying and graphic paper and newsprint paper should be merged together to form a single product group graphic paper, with a new definition covering both of the old product groups together with certain modifications that are appropriate to take account of scientific and market developments. In particular, the new definition should remove the weight limit that applied to the old product groups, now including a wider variety of paper with higher rigidity. (8) In addition, in line with the review, certain modifications should be made to the definition of the product group tissue paper, notably to make a clearer distinction based on the ISO Standard 12625-1 between the tissue paper and the final tissue product; the product group should be renamed tissue paper and tissue products. (9) To better reflect best practice in the market for these product groups and to take account of innovations introduced in the intervening period, it is appropriate to establish a new set of criteria for each of the two product groups. (10) The new criteria for each product group aim to promote energy efficient manufacturing processes which deliver reduced emissions of substances that contribute to the eutrophication of watercourses, the acidification of the atmosphere and climate change, restrict the use of hazardous substances and use raw materials sourced from sustainably managed forests or recycled materials which contributes to facilitate the transition to a more circular economy. (11) The new criteria and related assessment and verification requirements for each product group should remain valid until 31 December 2024, taking into account the innovation cycle for the two product groups. (12) Since the two product groups graphic paper and tissue paper and tissue products are closely related and their criteria will be similar, it is appropriate to adopt a single decision establishing both sets of criteria in the same act. This should also increase the visibility of the schemes for market participants and reduce the administrative burden for national authorities. (13) For reasons of legal certainty, Decision 2011/333/EU, Decision 2012/448/EU and Decision 2009/568/EC should be repealed. (14) A transitional period should be allowed for producers whose products have been awarded the EU Ecolabel for copying and graphic paper, newsprint paper or tissue paper on the basis of the criteria set out in Decision 2011/333/EU, Decision 2012/448/EU or Decision 2009/568/EC respectively, so that they have sufficient time to adapt their products to comply with the new criteria and requirements. For a limited period after adoption of this Decision, producers should also be allowed to submit applications based either on the criteria established by those Decisions or on the new criteria established by this Decision. Where the EU Ecolabel was awarded on the basis of the criteria established by one of the old Decisions, use of it should be permitted only until 31 December 2019. (15) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 The product group graphic paper shall comprise sheets or reels of not converted, unprinted blank paper or board, whether plain or coloured, made from pulp and fit to be used for writing, printing or conversion purposes. The product group shall not include: (a) packaging; (b) thermally sensitive paper; (c) photographic or carbonless paper; (d) fragranced paper; (e) paper falling within the product group tissue paper and tissue products as defined in Article 2. Article 2 The product group tissue paper and tissue products shall comprise the following: (1) sheets or reels of not converted tissue paper for conversion into products falling within point (2); (2) tissue products fit for use for personal hygiene, absorption of liquids or the cleaning of surfaces, or for a combination of those purposes; including but not limited to tissue products of the following kinds: handkerchiefs, toilet tissues, facial tissues, kitchen or household towels, hand towels, table napkins, mats and industrial wipes. The product group shall not include: (a) products falling within the product group absorbent hygiene products as defined in Commission Decision 2014/763/EU (7); (b) products containing cleaning agents designed for the cleaning of surfaces; (c) tissue products laminated with materials other than tissue paper; (d) cosmetic products within the meaning of Regulation (EC) No 1223/2009 of the European Parliament and of the Council (8), including wet wipes; (e) fragranced paper; (f) products falling within the product group graphic paper as defined in Article 1 or products falling within the product group printed paper as defined in Commission Decision 2012/481/EU (9). Article 3 For the purposes of this Decision, the following definitions shall apply: (1) pulp means fibrous material in papermaking produced in a pulp mill either mechanically or chemically from fibrous cellulose raw material (wood being the most common); (2) packaging means all products made of any material of any nature to be used for the containment, protection, handling, delivery or presentation of goods, from raw materials to processed goods, from the producer to the user or the consumer; (3) tissue paper means lightweight paper made of pulp that may be dry or wet creped or non-creped; (4) tissue products mean converted products made of tissue paper in one or several plies, folded or unfolded, embossed or unembossed, with or without lamination, printed or not printed and possibly finished by post-treatment. Article 4 1. In order for a product to be awarded the EU Ecolabel under Regulation (EC) No 66/2010 for the product group graphic paper, it shall fall within the definition of that product group in Article 1 of this Decision and shall comply with the criteria and related assessment and verification requirements set out in Annex I to this Decision. 2. In order for a product to be awarded the EU Ecolabel under Regulation (EC) No 66/2010 for the product group tissue paper and tissue products, it shall fall within the definition of that product group in Article 2 of this Decision and shall comply with the criteria and related assessment and verification requirements set out in Annex II to this Decision. Article 5 The criteria for the product groups graphic paper and tissue paper and tissue products and the related assessment and verification requirements for each product group shall be valid until 31 December 2024. Article 6 1. For administrative purposes, the code number assigned to the product group graphic paper shall be 011. 2. For administrative purposes, the code number assigned to the product group tissue paper and tissue products shall be 004. Article 7 Decision 2009/568/EC, Decision 2011/333/EU and Decision 2012/448/EU are repealed. Article 8 1. Notwithstanding Article 7, applications submitted before the date of adoption of this Decision for the EU Ecolabel for products falling within both the product group graphic paper, as defined in this Decision, and the product group copying and graphic paper, as defined in Decision 2011/333/EU, shall be evaluated in accordance with the conditions laid down in Decision 2011/333/EU. 2. Notwithstanding Article 7, applications submitted before the date of adoption of this Decision for the EU Ecolabel for products falling within both the product group graphic paper, as defined in this Decision, and the product group newsprint paper as defined in Decision 2012/448/EU, shall be evaluated in accordance with the conditions laid down in Decision 2012/448/EU. 3. Notwithstanding Article 7, applications submitted before the date of adoption of this Decision for the EU Ecolabel for products falling within both the product group tissue paper and tissue products, as defined in this Decision, and the product group tissue paper as defined in Decision 2009/568/EC, shall be evaluated in accordance with the conditions laid down in Decision 2009/568/EC. 4. Applications for the EU Ecolabel for products falling within the product group graphic paper or tissue paper and tissue products submitted on or after the date of adoption of this Decision but no later than 31 December 2018 may be based either on the criteria set out in this Decision or on the criteria set out in Decision 2011/333/EU, Decision 2012/448/EU or Decision 2009/568/EC, as applicable. Those applications shall be evaluated in accordance with the criteria on which they are based. 5. Where the EU Ecolabel is awarded on the basis of an application evaluated in accordance with the criteria set out in Decision 2009/568/EC, Decision 2011/333/EU or Decision 2012/448/EU, the EU Ecolabel may be used only until 31 December 2019. Article 9 This Decision is addressed to the Member States. Done at Brussels, 11 January 2019. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2011/333/EU of 7 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for copying and graphic paper (OJ L 149, 8.6.2011, p. 12). (3) Commission Decision (EU) 2015/877 of 4 June 2015 amending Decisions 2009/568/EC, 2011/333/EU, 2011/381/EU, 2012/448/EU and 2012/481/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (OJ L 142, 6.6.2015, p. 32). (4) Commission Decision 2012/448/EU of 12 July 2012 establishing the ecological criteria for the award of the EU Ecolabel for newsprint paper (OJ L 202, 28.7.2012, p. 26). (5) Commission Decision 2009/568/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Eco-label for tissue paper (OJ L 197, 29.7.2009, p. 87). (6) Report from the Commission to the European Parliament and the Council on the review of implementation of Regulation (EC) No 1221/2009 of the European Parliament and of the Council on 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) and the Regulation (EC) No 66/2010 of the Parliament and of the Council of 25 November 2009 on the EU Ecolabel (COM(2017) 355). (7) Commission Decision 2014/763/EU of 24 October 2014 establishing the ecological criteria for the award of the EU Ecolabel for absorbent hygiene products (OJ L 320, 6.11.2014, p. 46). (8) Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (OJ L 342, 22.12.2009, p. 59). (9) Commission Decision 2012/481/EU of 16 August 2012 establishing the ecological criteria for the award of the EU Ecolabel for printed paper (OJ L 223, 21.8.2012, p. 55). ANNEX I EU ECOLABEL CRITERIA FOR AWARDING THE EU ECOLABEL TO GRAPHIC PAPER FRAMEWORK Aims of the criteria The criteria aim, in particular, to reduce discharges of toxic or eutrophic substances into waters and environmental damage or risks related to the use of energy (climate change, acidification, ozone depletion, depletion of non-renewable resources). To this end, the criteria aim to:  reduce energy consumption and related emissions to air,  reduce environmental damage by reducing emissions to water and waste creation,  reduce environmental damage or risks related to the use of hazardous chemicals, and  safeguard forests by requiring recycled fibres or virgin fibres to be sourced from forests and areas that are managed in a sustainable manner. Criteria for awarding the EU Ecolabel to graphic paper: 1. Emissions to water and air; 2. Energy use; 3. Fibres: conserving resources, sustainable forest management; 4. Restricted hazardous substances and mixtures; 5. Waste management; 6. Fitness for use; 7. Information on the packaging; 8. Information appearing on the EU Ecolabel. The ecological criteria cover the production of pulp, including all constituent sub-processes from the point at which virgin fibres or recycled fibres enter the production site to the point at which the pulp leaves the pulp mill. For the paper production processes, the ecological criteria cover all sub-processes in the paper mill, from pulp preparation for graphic papermaking to winding onto the mother reel. The ecological criteria do not cover the transport and packaging of the raw materials (e.g. wood), pulp or paper. Paper conversion is also not included. Assessment and verification: The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses, test reports or other evidence to show compliance with the criteria, these may originate from the applicant and/or his supplier(s) and/or their suppliers, etc. as appropriate. Competent bodies shall preferentially recognise attestations and verifications that are issued by bodies accredited according to the relevant harmonised standard for testing and calibration laboratories, and verifications issued by bodies that are accredited according to the relevant harmonised standard for bodies certifying products, processes and services. Where appropriate, test methods other than those indicated for each criterion may be used if the competent body assessing the application accepts their equivalence. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications or on-site inspections to check compliance with these criteria. The graphic paper product needs to meet all respective requirements of the country where it is placed on the market. The applicant shall declare the product's compliance with this requirement. The following definitions shall apply: (1) air dry tonne means air dry tonne (ADt) of pulp expressed as 90 % dryness; (2) chemical pulp means fibrous material obtained by removal from the raw material of a considerable part of non-cellulosic compounds that can be removed by chemical treatment (cooking, delignification, bleaching); (3) CMP means chemimechanical pulp; (4) CTMP means chemithermomechanical pulp; (5) de-inked pulp means pulp made from paper for recycling from which inks and other contaminants have been removed; (6) dyes means an intensely coloured or fluorescent organic material, which imparts colour to a substrate by selective absorption. Dyes are soluble and/or go through an application process which, at least temporarily, destroys any crystal structure of the dye. Dyes are retained in the substrate by absorption, solution, and mechanical retention, or by ionic or covalent chemical bonds; (7) ECF pulp means elemental chlorine-free bleached pulp; (8) integrated production means pulp and paper is produced at the same site. The pulp is not dried before paper manufacture. The production of paper/board is directly connected with the production of pulp; (9) mechanical woodpulp paper or board means paper or board containing mechanical woodpulp as an essential constituent of its fibre composition; (10) metal-based pigments and dyes means dyes and pigments containing more than 50 % by weight of the relevant metal compound(s); (11) non-integrated production means production of market pulp (for sale) in mills that do not operate paper machines, or production of paper/board using only pulp produced in other plants (market pulp); (12) paper machine broke means paper materials that are discarded by the paper machine process but that have properties allowing it to be reused on site by being incorporated back into the same manufacturing process that generated it. For the purposes of this Decision, this term shall not be extended to conversion processes, which are considered as distinct processes to the paper machine; (13) pigments means coloured, black, white or fluorescent particulate organic or inorganic solids which usually are insoluble in, and essentially physically and chemically unaffected by, the vehicle or substrate in which they are incorporated. They alter appearance by selective absorption and/or by scattering of light. Pigments are usually dispersed in vehicles or substrates for application, for instance in the manufacture of inks, paints, plastics or other polymeric materials. Pigments retain a crystal or particulate structure throughout the coloration process; (14) recycled fibres means fibres diverted from the waste stream during a manufacturing process or generated by households or by commercial, industrial and institutional facilities in their role as end-users of the product. These fibres can no longer be used for their intended purpose. It excludes reutilisation of materials generated in a process and capable of being reclaimed within the same process that generated them (paper machine broke  own produced or purchased); (15) TCF pulp means totally chlorine-free bleached pulp; (16) TMP means thermomechanical pulp. EU ECOLABEL CRITERIA Criterion 1  Emissions to water and air As a prerequisite, the pulp and paper production site must meet all respective legal requirements of the country in which it is located. Assessment and verification: The applicant shall provide a declaration of compliance, supported by relevant documentation and declarations from the pulp supplier(s). Criterion 1(a) Chemical oxygen demand (COD) sulphur (S), NOx, phosphorous (P) The requirement is based on information on emissions in relation to a specified reference value. The ratio between actual emissions and the reference value translates into an emissions score. The score for any individual emission parameter shall not exceed 1,3. In all cases, the total number of points (Ptotal = PCOD + PS + PNOx + PP) shall not exceed 4,0. In case of non-integrated production, the applicant shall provide a calculation that includes pulp and paper production. For pulp and papermaking as a whole, the calculation of PCOD shall be made as follows (PS, PNOx, and PP to be calculated in exactly the same way). For each pulp i used, the related measured COD emissions (CODpulp,i expressed in kg/air dry tonne  ADt) shall be weighted according to the proportion of each pulp used (pulp i with respect to air dry tonne of pulp), and added together. Air dry tonne assumes 90 % dry matter content for pulp, and 95 % for paper. The weighted COD emission for the pulp is then added to the measured COD emission from the paper production to give the total COD emission, COD total. The weighted COD reference value for the pulp production shall be calculated in the same way, with the sum of the weighted reference value for each pulp used and added to the reference value for the paper production to give a total COD reference value CODref, total. Table 1 contains the reference values for each pulp type used and for the paper production. Finally, the total COD emission shall be divided by the total COD reference value as follows: Table 1 Reference values for emissions from different pulp types and from paper production Pulp grade/paper Emissions (kg/ADt) COD reference P reference S reference NOx reference Bleached chemical pulp (other than sulphite) 16,00 0,025 0,09 (1) 0,35 1,60 Bleached chemical pulp (sulphite) 24,00 0,04 0,75 1,60 Magnefite pulp 28,00 0,056 0,75 1,60 Unbleached chemical pulp 6,50 0,016 0,35 1,60 CTMP/CMP 16,00 0,008 0,20 0,25/0,70 (2) TMP/groundwood pulp 3,00/5,40 (3) 0,008 0,20 0,25 Recycled fibre pulp without de-inking 1,10 0,006 0,20 0,25 Recycled fibre pulp with de-inking 2,40 0,008 0,20 0,25 Paper mill (kg/tonne) 1,00 0,008 0,30 0,70 In cases where co-generation of heat and electricity occurs at the same plant, the emissions of S and NOx resulting from on-site electricity generation can be subtracted from the total amount. The following equation can be used to calculate the proportion of emissions resulting from electricity generation: 2 Ã  (MWh(electricity))/[2 Ã  MWh(electricity) + MWh(heat)] The electricity in this calculation is the electricity produced at the co-generation plant. The heat in this calculation is the net heat delivered from the co-generation plant to the pulp/paper production. Assessment and verification: The applicant shall provide detailed calculations and test data showing compliance with this criterion, together with related supporting documentation that include test reports using the following continuous or periodical monitoring standard test methods (or equivalent standard methods that are accepted by the competent body as providing data of equivalent scientific quality): COD: ISO 15705 or ISO 6060; NOx: EN 14792 or ISO 11564; S(sulphur oxides): EN 14791 or EPA no 8; S(reduced sulphur): EPA no 15A,16A or 16B; S content in oil: ISO 8754; S content in coal: ISO 19579; S content in biomass: EN 15289; Total P: EN ISO 6878. Rapid tests can also be used to monitor emissions as long as they are checked regularly (e.g. monthly) against the relevant aforementioned standards or suitable equivalents. In the case of COD emissions, continuous monitoring based on analysis of total organic carbon (TOC) shall be accepted as long as a correlation between TOC and COD results has been established for the site in question. The minimum measurement frequency, unless specified otherwise in the operating permit, shall be daily for COD emissions and weekly for Total P emissions. In all cases, emissions of S and NOx shall be measured on a continuous basis (for emissions from boilers with a capacity exceeding 50 MW) or a periodic basis (at least once a year for boilers and driers with a capacity less than or equal to 50 MW each). Data shall be reported as annual averages except in cases where:  the production campaign is for a limited time period only,  the production plant is new or has been rebuilt, in which case the measurements shall be based on at least 45 subsequent days of stable running of the plant. In either case, data may only be accepted if it is representative of the respective campaign and a sufficient number of measurements have been taken for each emission parameter. The supporting documentation shall include an indication of the measurement frequency and calculation of the points for COD, Total P, S and NOx. Emissions to air shall include all emissions of S and NOx that occur during the production of pulp and paper, including steam generated outside the production site, minus any emissions allocated to the production of electricity. Measurements shall include recovery boilers, lime kilns, steam boilers and destructor furnaces for strong smelling gases. Diffuse emissions shall also be taken into account. Reported emission values for S to air shall include both oxidised and reduced S emissions. The S emissions related to the heat energy generation from oil, coal and other external fuels with known S content may be calculated instead of measured, and shall be taken into account. Measurements of emissions to water shall be taken on unfiltered and unsettled samples at the effluent discharge point of the mills' wastewater treatment plant. In cases where mill effluent is sent to a municipal or other third-party wastewater treatment plant, unfiltered and unsettled samples from the mill effluent sewer discharge point shall be analysed and the results multiplied by a standard removal efficiency factor for the municipal or third-party wastewater treatment plant. The removal efficiency factor shall be based on information provided by the operator of the municipal or other third-party wastewater treatment plant. For integrated mills, due to the difficulties in getting separate emission figures for pulp and paper, if a combined figure is only available for pulp and paper production, the emission values for pulp(s) shall be set to zero and the combined emissions shall be compared against the combined reference values for the relevant pulp and paper production. The weighted content of each pulp granted a specific reference value from Table 1 shall be reflected in the equation. Criterion 1(b) Adsorbable organic halogens (AOX) This criterion refers to elemental chlorine free (ECF) pulp. The AOX emissions from the production of each pulp used in EU Ecolabel graphic paper shall not exceed 0,17 kg/ADt. Assessment and verification: The applicant shall provide test reports using the AOX ISO 9562 test method or equivalent methods, accompanied by detailed calculations showing compliance with this criterion and any related supporting documentation. The applicant shall provide a declaration of compliance with this criterion, supported by a list of the different ECF pulps used in the pulp mix, their respective weightings and their individual amount of AOX emissions, expressed as kg AOX/ADt pulp. The supporting documentation shall include an indication of the measurement frequency. AOX shall only be measured in processes where chlorine compounds are used for bleaching the pulp. AOX does not need to be measured in the effluent from non-integrated paper production or in the effluents from pulp production without bleaching or where bleaching is performed with chlorine-free substances. Measurements of AOX emissions to water shall be taken on unfiltered and unsettled samples at the effluent discharge point of the mills' wastewater treatment plant. In cases where mill effluent is sent to a municipal or other third-party wastewater treatment plant, unfiltered and unsettled samples from the mill effluent sewer discharge point shall be analysed and the results multiplied by a standard removal efficiency factor for the municipal or third-party wastewater treatment plant. The removal efficiency factor shall be based on information provided by the operator of the municipal or other third-party wastewater treatment plant. Information on the emissions shall be expressed as the annual average from measurements taken at least once every 2 months. In case of a new or rebuilt production plant, measurements shall be based on at least 45 subsequent days of stable running of the plant. They shall be representative of the respective campaign. In case the applicant does not use any ECF pulp, a corresponding declaration to the competent body is sufficient. Criterion 1(c) CO2 Carbon dioxide emissions from fossil fuels used for the production of process heat and electricity (whether on-site or off-site) must not exceed the following limit values: (1) 1 100 kg CO2/tonne for paper made from 100 % de-inked/recycled pulp; (2) 1 000 kg CO2/tonne for paper made from 100 % chemical pulp; (3) 1 600 kg CO2/tonne for paper made from 100 % mechanical pulp. For paper composed of any combination of chemical pulp, recycled pulp and mechanical pulp, a weighted limit value shall be calculated based on the proportion of each pulp type in the mixture. The actual emission value shall be calculated as the sum of the emissions from the pulp and paper production, taking into account the mixture of pulps used. Assessment and verification: The applicant shall provide data and detailed calculations showing compliance with this criterion, together with related supporting documentation. For each pulp used, the pulp manufacturer shall provide the applicant with a single CO2 emission value in kg CO2/ADt. The applicant shall also provide a single CO2 emission value for the relevant paper machine(s) used to produce EU Ecolabel graphic paper. For integrated mills, CO2 emissions for pulp and paper production may be reported as a single value. To define the maximum CO2 emissions allowed, the applicant shall define the pulp mix in terms of pulp type (i.e. chemical pulp, mechanical pulp and recycled pulp). To calculate the actual CO2 emissions, the applicant shall define the pulp mix in terms of individual pulps supplied, calculate the weighted average CO2 emissions for pulp production and add this value to CO2 emissions from the paper machine(s). The CO2 emission data shall include all sources of non-renewable fuels used during the production of pulp and paper, including the emissions from the production of electricity (whether on-site or off-site). Emission factors for fuels shall be used in accordance with Annex VI of Commission Regulation (EU) No 601/2012 (4). For grid electricity, an emission calculation factor of 384 (kg CO2/MWh) shall be used in accordance with the MEErP methodology (5). The period for the calculations or mass balances shall be based on the production over 12 months. In case of a new or rebuilt production plant, the calculations shall be based on at least 45 subsequent days of stable running of the plant. The calculations shall be representative of the respective campaign. For grid electricity, the value provided above (the European average) shall be used unless the applicant presents documentation establishing the average value for its suppliers of electricity (contracting suppliers), in which case the applicant may use this value instead of the value quoted. The documentation used as proof of compliance shall include technical specifications that indicate the average value (i.e. copy of a contract). The amount of energy from renewable sources purchased and used for the production processes counts as zero CO2 emission when calculating CO2 emissions. The applicant shall provide appropriate documentation that this kind of energy is actually used at the mill or has been externally purchased. Criterion 2  Energy use The requirement is based on information on actual energy use during pulp and paper production in relation to specific reference values. The energy consumption includes electricity and fuel consumption for heat production to be expressed in terms of points (Ptotal) as detailed below. The total number of points (Ptotal = PE + PF) shall not exceed 2,5. Table 2 contains the reference values for calculating the energy consumption. In case of a mix of pulps, the reference value for electricity and fuel consumption for heat production shall be weighted according to the proportion of each pulp used (pulp i with respect to air dry tonne of pulp), and added together. Criterion 2(a) Electricity The electricity consumption related to pulp and paper production shall be expressed in terms of points (PE) as detailed below. Calculation for pulp production: For each pulp i used, the related electricity consumption (Epulp,i expressed in kWh/ADt) shall be calculated as follows: Epulp,i = internally produced electricity + purchased electricity  sold electricity Calculation for paper production: Similarly, the electricity consumption related to paper production (Epaper) shall be calculated as follows: Epaper = internally produced electricity + purchased electricity  sold electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PE) as follows: In case of integrated mills, due to the difficulties in getting separate electricity figures for pulp and paper, if a combined figure is only available for pulp and paper production, the electricity values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. Criterion 2(b) Fuel consumption for heat production The fuel consumption related to pulp and paper production shall be expressed in terms of points (PF) as detailed below. Calculation for pulp production: For each pulp i used, the related fuel consumption (Fpulp,i expressed in kWh/ADt) shall be calculated as follows: Fpulp,i = internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Note: 1. Fpulp,i (and its contribution to PF, pulp) does not need to be calculated for mechanical pulp unless it is market air dried mechanical pulp containing at least 90 % dry matter. 2. The amount of fuel used to produce the sold heat shall be added to the term sold fuel in the equation above. Calculation for paper production: Similarly, the fuel consumption related to paper production (Fpaper, expressed in kWh/ADt) shall be calculated as follows: Fpaper = internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PF) as follows: Table 2 Reference values for electricity and fuel Pulp grade Fuel kWh/ADt Freference Electricity kWh/ADt Ereference Non-admp Admp Non-admp admp Chemical pulp 3 650 4 650 750 750 Thermomechanical pulp (TMP) 0 900 2 200 2 200 Groundwood pulp (including pressurised groundwood) 0 900 2 000 2 000 Chemithermomechanical pulp (CTMP) 0 800 1 800 1 800 Recycled pulp 350 1 350 600 600 Paper grade kWh/tonne Uncoated fine paper, magazine paper (SC), newsprint paper 1 700 750 Coated fine paper, coated magazine paper (LWC, MWC) 1 700 800 admp = air dried market pulp Assessment and verification (for both (a) and (b)): The applicant shall provide detailed calculations showing compliance with this criterion, together with all related supporting documentation. Reported details shall therefore include the total electricity and fuel consumption. The applicant shall calculate all energy inputs, divided into heat/fuels and electricity used during the production of pulp and paper, including the energy used in the de-inking of waste paper for the production of recycled pulp. Energy used in the transportation of raw materials, as well as in conversion and in packaging, is not included in the energy consumption calculations. Total heat energy includes all purchased fuels. It also includes heat energy recovered by incinerating liquors and waste from on-site processes (e.g. wood waste, sawdust, liquors, waste paper, paper broke) as well as heat recovered from the internal generation of electricity. However, the applicant only needs to count 80 % of the heat energy from such sources when calculating the total heat energy. Electric energy means net imported electricity coming from the grid and the internal generation of electricity measured as electric power. Electricity used for wastewater treatment does not need to be included. Where steam is generated using electricity as the heat source, the heat value of the steam shall be calculated, then divided by 0,8 and added to the total fuel consumption. In case of integrated mills, due to the difficulties in getting separate fuel (heat) figures for pulp and paper, if a combined figure is only available for pulp and paper production, the fuel (heat) values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. Criterion 3  Fibres  conserving resources, sustainable forest management The fibre raw material may consist of recycled fibres or virgin fibres. Any virgin fibres must not originate from GMO species. All fibres shall be covered by valid chain of custody certificates issued by an independent third-party certification scheme such as the Forest Stewardship Council (FSC), the Programme for the Endorsement of Forest Certification (PEFC) or equivalent, or be covered by delivery notes of paper for recycling in accordance with EN 643. At least 70 % of the fibre material allocated to the product or production line shall originate from forests or areas managed according to sustainable forestry management principles that meet the requirements set out by the relevant independent chain of custody scheme and/or originate from recycled materials. Excluded from the calculation of recycled fibre content is the reutilisation of waste materials that are capable of being reclaimed within the same process that generated them (i.e. paper machine broke  own produced or purchased). However, inputs of broke from conversion operations (own or purchased) may be considered as contributing towards the recycled fibre content if covered by EN 643 delivery notes. Any uncertified virgin material shall be covered by a verification system that ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material. The certification bodies issuing forest and/or chain of custody certificates shall be accredited or recognised by that certification scheme. Assessment and verification: The applicant shall provide the competent body with a declaration of compliance supported by a valid, independently certified chain of custody certificate from the manufacturer of EU Ecolabel graphic paper and for all virgin fibres used in the product or production line. FSC, PEFC or equivalent schemes shall be accepted as independent third-party certification. In case recycled fibre has been used and FSC or PEFC or equivalent recycled claims are not used, evidence shall be covered by EN 643 delivery notes. The applicant shall provide audited accounting documents that demonstrate that at least 70 % of the materials allocated to the product or production line originate from forests or areas managed according to sustainable forestry management principles that meet the requirements set out by the relevant independent chain of custody scheme and/or originate from recycled materials. If the product or production line includes uncertified virgin material, proof shall be provided that the content of uncertified virgin material does not exceed 30 % and is covered by a verification system that ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material. In case the certification scheme does not specifically require that all virgin material is sourced from non-GMO species, additional evidence shall be provided to demonstrate this. Criterion 4  Restricted hazardous substances and mixtures The basis for demonstrating compliance with each of the sub-criteria under criterion 4 shall be the applicant providing a list of all the relevant chemicals used together with appropriate documentation (safety data sheet or a declaration from the chemical supplier). Criterion 4(a) Restrictions on Substances of Very High Concern (SVHC) Note: All process and functional chemicals used in the paper mill must be screened. This criterion does not apply to chemicals used for wastewater treatment unless the treated wastewater is recirculated back into the paper production process. The paper product shall not contain substances that have been identified according to the procedure described in Article 59(1) of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (6) and included in the Candidate List for Substances of Very High Concern in concentrations greater than 0,10 % (weight by weight). No derogation from this requirement shall be granted. Assessment and verification: The applicant shall provide a declaration that the paper product does not contain any SVHC in concentrations greater than 0,10 % (weight by weight). The declaration shall be supported by safety data sheets or appropriate declarations from chemical suppliers of all process and functional chemicals used in the paper mill that show that none of the chemicals contain SVHC in concentrations greater than 0,10 % (weight by weight). The list of substances identified as SVHC and included in the candidate list in accordance with Article 59(1) of Regulation (EC) No 1907/2006 can be found here: http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp Reference to the list shall be made on the date of application. Criterion 4(b) Classification, Labelling and Packaging (CLP) restrictions Note: All process and functional chemicals used in the paper mill must be screened. This criterion does not apply to chemicals used for wastewater treatment unless the treated wastewater is recirculated back into the paper production process. Unless derogated in Table 3, the paper product shall not contain substances or mixtures in concentrations greater than 0,10 % (weight by weight) that are classified with any of the following hazard statements in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (7):  Group 1 hazards: Category 1A or 1B carcinogenic, mutagenic and/or toxic for reproduction (CMR): H340, H350, H350i, H360, H360F, H360D, H360FD, H360Fd, H360Df.  Group 2 hazards: Category 2 CMR: H341, H351, H361, H361f, H361d, H361fd, H362; Category 1 aquatic toxicity: H400, H410; Category 1 and 2 acute toxicity: H300, H310, H330; Category 1 aspiration toxicity: H304; Category 1 specific target organ toxicity (STOT): H370, H372, Category 1 skin sensitiser (*1): H317.  Group 3 hazards: Category 2, 3 and 4 aquatic toxicity: H411, H412, H413; Category 3 acute toxicity: H301, H311, H331; Category 2 STOT: H371, H373. The use of substances or mixtures that are chemically modified during the paper production process (e.g. inorganic flocculating agents, cross-linking agents, inorganic oxidising and reducing agents) so that any relevant restricted CLP hazard no longer applies shall be exempted from the above requirement. Table 3 Derogations to the CLP hazard restrictions and applicable conditions Substance/mixture type Applicability Derogated classification(s) Derogation conditions Dyes and pigments Used in wet end or surface application during the production of coloured paper. H411, H412, H413 The chemical supplier shall declare that a fixation rate of 98 % can be achieved on the paper and provide instructions about how this can be ensured. The paper producer shall provide a declaration of compliance with any relevant instructions. Basic dyes Dyeing of paper based mainly on mechanical pulp and/or unbleached chemical pulp. H400, H410, H411, H412, H413, H317 Cationic polymers (including polyethyleneimines, polyamides and polyamines) Various uses possible, which include use as retention aids, improve wet-web strength, dry strength and wet strength. H411, H412, H413 The paper producer shall provide a declaration of compliance with any relevant instructions for safe handling and dosing specified in the safety data sheet. Assessment and verification: The applicant shall provide a list of all relevant chemicals used together with the relevant safety data sheet or supplier declaration. Any chemicals containing substances or mixtures with restricted CLP classifications shall be highlighted. The approximate dosing rate of the chemical, together with the concentration of the restricted substance or mixture in that chemical (as provided in the safety data sheet or supplier declaration) and an assumed retention factor of 100 %, shall be used to estimate the quantity of the restricted substance or mixture remaining in the final product. Justifications for any deviation from a retention factor of 100 % or for chemical modification of a restricted hazardous substance or mixture must be provided in writing to the competent body. For any restricted substances or mixtures that exceed 0,10 % (weight by weight) of the final paper product but are derogated, proof of compliance with the relevant derogation conditions must be provided. Criterion 4(c) Chlorine Note: This requirement shall apply to pulp and paper producers. While it also applies to the bleaching of recycled fibres, it is accepted that the fibres in their previous life cycle may have been bleached with chlorine gas. Chlorine gas shall not be used as a bleaching agent. This requirement does not apply to chlorine gas related to the production and use of chlorine dioxide. Assessment and verification: The applicant shall provide a declaration that chlorine gas has not been used as a bleaching agent in the paper production process, together with declarations from any relevant pulp suppliers. Criterion 4(d) Alkylphenol ethoxylates (APEOs) Note: This requirement shall apply to pulp and paper producers. APEOs or other alkylphenol derivatives shall not be added to cleaning chemicals, de-inking chemicals, foam inhibitors, dispersants or coatings. Alkylphenol derivatives are defined as substances that upon degradation produce alkylphenols. Assessment and verification: The applicant shall provide a declaration(s) from its chemical supplier(s) that APEOs or other alkylphenol derivatives have not been added to these products. Criterion 4(e) Surfactants used in de-inking Note: This requirement shall apply to the producer(s) of de-inked pulp. All surfactants used in de-inking processes shall demonstrate ready biodegradability or inherent ultimate biodegradability (see test methods and pass levels below). The only exemption to this requirement shall be the use of surfactants based on silicone derivatives provided that paper sludge from the de-inking process is incinerated. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion together with the relevant safety data sheets or test reports for each surfactant. These shall indicate the test method, threshold and conclusion reached using one of the following test methods and pass levels:  For ready biodegradability: OECD No 301 A-F (or equivalent ISO standards) with a percentage degradation (including absorption) within 28 days of at least 70 % for 301 A and E, and of at least 60 % for 301 B, C, D and F.  For inherent ultimate biodegradability: OECD 302 A-C (or equivalent ISO standards), with a percentage degradation (including adsorption) within 28 days of at least 70 % for 302 A and B, and of at least 60 % for 302 C. In cases where silicone-based surfactants are used, the applicant shall provide a safety data sheet for the chemicals used and a declaration that paper sludge from the de-inking process is incinerated, including details of the destination incineration facility or facilities. Criterion 4(f) Biocidal product restrictions for slime control Note: This requirement shall apply to the paper producer. The active substances in biocidal products used to counter slime-forming organisms in circulation water systems containing fibres shall have been approved for this purpose, or be under examination pending a decision on approval, under Regulation (EU) No 528/2012 of the European Parliament and of the Council (8) and shall not be potentially bio-accumulative. For the purposes of this criterion, the potential to bio-accumulate shall be characterised by log Kow (log octanol/water partition coefficient)  ¤ 3,0 or an experimentally determined bioconcentration factor  ¤ 100. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion together with the relevant material safety data sheet or test report. This shall indicate the test method, threshold and conclusion reached using one of the following test methods: OECD 107, 117 or 305 A-E. Criterion 4(g) Azo dye restrictions Note: This requirement shall apply to the paper producer. Azo dyes, which by reductive cleavage of one or more azo groups may release one or more of the aromatic amines listed in Directive 2002/61/EC of the European Parliament and of the Council (9) or Regulation (EC) No 1907/2006 Annex XVII, Appendix 8, shall not be used in the production of EU Ecolabel graphic paper. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel graphic paper. The colourant supplier declaration should be supported by test reports according to the appropriate methods described in Appendix 10 to Annex XVII to Regulation (EC) No 1907/2006 or equivalent methods. Criterion 4(h) Metal-based pigments and dyes Note: This requirement shall apply to the paper producer. See definition of metal-based pigments and dyes in the preamble of this Annex. Dyes or pigments based on aluminium (*2), silver, arsenic, barium, cadmium, cobalt, chromium, copper (*2), mercury, manganese, nickel, lead, selenium, antimony, tin or zinc shall not be used. Assessment and verification: The applicant shall provide a declaration of compliance with the requirements of this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel graphic paper. The supplier declaration(s) shall be supported by safety data sheets or other relevant documentation. Criterion 4(i) Ionic impurities in dye-stuffs Note: This requirement shall apply to the paper producer. The levels of ionic impurities in the dye-stuffs used shall not exceed the following limits: silver 100 ppm; arsenic 50 ppm; barium 100 ppm; cadmium 20 ppm; cobalt 500 ppm; chromium 100 ppm; copper 250 ppm; mercury 4 ppm; nickel 200 ppm; lead 100 ppm; selenium 20 ppm; antimony 50 ppm; tin 250 ppm; zinc 1 500 ppm. The restriction for copper impurities shall not apply to dye-stuffs based on copper phthalocyanine. Assessment and verification: The applicant shall provide a declaration of compliance with the requirements of this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel graphic paper. The supplier declaration(s) shall be supported by safety data sheets or other relevant documentation. Criterion 5  Waste management All pulp and paper production sites shall have a system in place for the handling of waste arising from the production process and a waste management and minimisation plan that describes the production process and includes information on the following aspects: (1) procedures in place for waste prevention; (2) procedures in place for waste separation, reuse and recycling; (3) procedures in place for the safe handling of hazardous waste; (4) continuous improvement objectives and targets relating to the reduction of waste generation and the increase of reuse and recycling rates. Assessment and verification: The applicant shall provide a waste minimisation and management plan for each of the sites concerned and a declaration of compliance with the criterion. Applicants registered with EU Eco-Management and Audit Scheme (EMAS) and/or certified according to ISO 14001 shall be considered as having fulfilled this criterion if: (1) the inclusion of waste management is documented in the EMAS environmental statement for the production site(s), or (2) the inclusion of waste management is sufficiently addressed by the ISO 14001 certification for the production site(s). Criterion 6  Fitness for use The paper product shall be suitable for its purpose. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion supported by appropriate documentation. Producers shall guarantee the fitness for use of their products, providing documentation that demonstrates the product quality in accordance with EN ISO/IEC 17050. The standard provides general criteria for suppliers' declaration of conformity with normative documents. Criterion 7  Information on the packaging At least one of the following pieces of information shall appear on the product packaging: Please print double sided (applicable for paper for office printing purposes) Please collect used paper for recycling Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, supported by an image of the product packaging bearing the information required. Criterion 8  Information appearing on the EU Ecolabel The applicant shall follow the instructions on how to properly use the EU Ecolabel logo provided in the EU Ecolabel Logo Guidelines: http://ec.europa.eu/environment/ecolabel/documents/logo_guidelines.pdf If the optional label with text box is used, it shall contain the following three statements:  Low emissions to air and water during production,  Low energy use during production,  xx % sustainably sourced fibres/xx % recycled fibres (as appropriate). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, supported by an image of the product packaging that clearly shows the label, the registration/licence number and, where relevant, the statements that can be displayed together with the label. (1) The higher value refers to mills using eucalyptus from regions with higher levels of phosphorous (e.g. Iberian eucalyptus). (2) NOx emission value for non-integrated CTMP mills using flash-drying of pulp with biomass-based steam. (3) COD value for highly bleached mechanical pulp (70-100 % of fibre in final paper). (4) Commission Regulation (EU) No 601/2012 of 21 June 2012 on the monitoring and reporting of greenhouse gas emissions pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 30). (5) Methodology for the Ecodesign of Energy-related Products (6) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (7) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). (*1) H317 restrictions shall only apply to commercial dye formulations, surface finishing agents and coating materials applied to paper. (8) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (9) Directive 2002/61/EC of the European Parliament and of the Council of 19 July 2002 amending for the nineteenth time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (azocolourants) (OJ L 243, 11.9.2002, p. 15). (*2) The restriction for copper shall be exempted in the case of copper phthalocyanine and the restriction for aluminium shall not apply to aluminosilicates. ANNEX II EU ECOLABEL CRITERIA FOR AWARDING THE EU ECOLABEL TO TISSUE PAPER AND TISSUE PRODUCTS FRAMEWORK Aims of the criteria The criteria aim, in particular, to reduce discharges of toxic or eutrophic substances into waters and environmental damage or risks related to the use of energy (climate change, acidification, ozone depletion, depletion of non-renewable resources). To this end, the criteria aim to:  reduce energy consumption and related emissions to air,  reduce environmental damage by reducing emissions to water and waste creation,  reduce environmental damage or risks related to the use of hazardous chemicals, and  safeguard forests by requiring recycled fibres or virgin fibres to be sourced from forests and areas that are managed in a sustainable manner. Criteria for awarding the EU Ecolabel to tissue paper and tissue products: 1. Emissions to water and air; 2. Energy use; 3. Fibres: conserving resources, sustainable forest management; 4. Restricted hazardous substances and mixtures; 5. Waste management; 6. Final product requirements; 7. Information appearing on the EU Ecolabel. The ecological criteria cover the production of pulp, including all constituent sub-processes from the point at which virgin fibres or recycled fibres enter the production site to the point at which the pulp leaves the pulp mill. For the paper production processes, the ecological criteria cover all sub-processes in the paper mill, from pulp preparation for tissue paper making to winding onto the mother reel. Energy use and emissions to water and air during the conversion of tissue paper into tissue products are not included. The ecological criteria do not cover the transport and packaging of the raw materials (e.g. wood), pulp or the final paper product. Assessment and verification: The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses, test reports or other evidence to show compliance with the criteria, these may originate from the applicant and/or his supplier(s) and/or their suppliers, etc. as appropriate. Competent bodies shall preferentially recognise attestations and verifications issued by bodies that are accredited according to the relevant harmonised standard for testing and calibration laboratories, and verifications issued by bodies that are accredited according to the relevant harmonised standard for bodies certifying products, processes and services. Where appropriate, test methods other than those indicated for each criterion may be used if the competent body assessing the application accepts their equivalence. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications or on-site inspections to check compliance with these criteria. The tissue product needs to meet all respective requirements of the country where it is placed on the market. The applicant shall declare the product's compliance with this requirement. The following definitions shall apply: (1) air dry tonne means air dry tonne (ADt) of pulp expressed as 90 % dryness; (2) chemical pulp means fibrous material obtained by removal from the raw material of a considerable part of non-cellulosic compounds that can be removed by chemical treatment (cooking, delignification, bleaching); (3) CMP means chemimechanical pulp; (4) CTMP means chemithermomechanical pulp; (5) de-inked pulp means pulp made from paper for recycling from which inks and other contaminants have been removed; (6) dyes means an intensely coloured or fluorescent organic material, which imparts colour to a substrate by selective absorption. Dyes are soluble and/or go through an application process which, at least temporarily, destroys any crystal structure of the dye. Dyes are retained in the substrate by absorption, solution, and mechanical retention, or by ionic or covalent chemical bonds; (7) ECF pulp means elemental chlorine-free bleached pulp; (8) integrated production means pulp and paper is produced at the same site. The pulp is not dried before paper manufacture. The production of paper/board is directly connected with the production of pulp; (9) mechanical woodpulp paper or board means paper or board containing mechanical woodpulp as an essential constituent of its fibre composition; (10) metal-based pigments and dyes means dyes and pigments containing more than 50 % by weight of the relevant metal compound(s); (11) mother reel means a large roll of tissue paper, wound onto the winding station, covering either the full width or part of the width of the tissue paper machine; (12) non-integrated production means production of market pulp (for sale) in mills that do not operate paper machines, or production of paper/board using only pulp produced in other plants (market pulp); (13) paper machine broke means paper materials that are discarded by the paper machine process but that have properties allowing it to be reused on site by being incorporated back into the same manufacturing process that generated it. For the purposes of this Decision, this term shall not be extended to conversion processes, which are considered as distinct processes to the paper machine; (14) pigments means coloured, black, white or fluorescent particulate organic or inorganic solids which usually are insoluble in, and essentially physically and chemically unaffected by, the vehicle or substrate in which they are incorporated. They alter appearance by selective absorption and/or by scattering of light. Pigments are usually dispersed in vehicles or substrates for application, for instance in the manufacture of inks, paints, plastics or other polymeric materials. Pigments retain a crystal or particulate structure throughout the coloration process; (15) recycled fibres means fibres diverted from the waste stream during a manufacturing process or generated by households or by commercial, industrial and institutional facilities in their role as end-users of the product. These fibres can no longer be used for their intended purpose. It excludes reutilisation of materials generated in a process and capable of being reclaimed within the same process that generated them (paper machine broke  own produced or purchased); (16) structured tissue paper means paper characterised by high bulk and absorption capacity obtained with significant local areas of high and low fibre density in the form of fibre pockets in the base sheet, generated by specific processes in the tissue paper machine; (17) TCF pulp means totally chlorine-free bleached pulp; (18) TMP means thermomechanical pulp. EU ECOLABEL CRITERIA Criterion 1  Emissions to water and air As a prerequisite, the pulp and paper production site must meet all respective legal requirements of the country in which it is located. Assessment and verification: The applicant shall provide a declaration of compliance, supported by relevant documentation and declarations from the pulp supplier(s). Criterion 1(a) Chemical oxygen demand (COD), sulphur (S), NOx, phosphorous (P) The requirement is based on information on emissions in relation to a specified reference value. The ratio between actual emissions and the reference value translates into an emissions score. The score for any individual emission parameter shall not exceed 1,3. In all cases, the total number of points (Ptotal = PCOD + PS + PNOx + PP) shall not exceed 4,0. In case of non-integrated production, the applicant shall provide a calculation that includes pulp and paper production. For pulp and papermaking as a whole, the calculation of PCOD shall be made as follows (PS, PNOx, PP to be calculated in exactly the same way). For each pulp i used, the related measured COD emissions (CODpulp,i, expressed in kg/air dry tonne  ADt) shall be weighted according to the proportion of each pulp used (pulp i with respect to air dry tonne of pulp), and added together. Air dry tonne assumes 90 % dry matter content for pulp, and 95 % for paper. The weighted COD emission for the pulp is then added to the measured COD emission from the paper production to give the total COD emission, CODtotal. The weighted COD reference value for the pulp production shall be calculated in the same way, with the sum of the weighted reference value for each pulp used and added to the reference value for the paper production to give a total COD reference value CODref, total. Table 1 contains the reference values for each pulp type used and for the paper production. Finally, the total COD emission shall be divided by the total COD reference value as follows: Table 1 Reference values for emissions from different pulp types and from paper production Pulp grade/paper Emissions (kg/ADt) CODreference Preference Sreference NOxreference Bleached chemical pulp (other than sulphite) 16,00 0,025 0,09 (1) 0,35 1,60 Bleached chemical pulp (sulphite) 24,00 0,04 0,75 1,60 Magnefite pulp 28,00 0,056 0,75 1,60 Unbleached chemical pulp 6,50 0,016 0,35 1,60 CTMP/CMP 16,00 0,008 0,20 0,25/0,70 (2) TMP/groundwood pulp 3,00/5,40 (3) 0,008 0,20 0,25 Recycled fibre pulp without de-inking 1,10 0,006 0,20 0,25 Recycled fibre pulp with de-inking 3,20 0,012 0,20 0,25 Emissions (kg/tonne) Tissue paper making 1,20 0,01 0,30 0,50 Structured tissue paper making 1,20 0,01 0,30 0,70 In cases where co-generation of heat and electricity occurs at the same plant, the emissions of S and NOx resulting from on-site electricity generation can be subtracted from the total amount. The following equation can be used to calculate the proportion of emissions resulting from electricity generation: 2 Ã  (MWh(electricity))/[2 Ã  MWh(electricity) + MWh(heat)] The electricity in this calculation is the electricity produced at the co-generation plant. The heat in this calculation is the net heat delivered from the co-generation plant to the pulp/paper production. Assessment and verification: The applicant shall provide detailed calculations and test data showing compliance with this criterion, together with related supporting documentation that include test reports using the following continuous or periodical monitoring standard test methods (or equivalent standard methods that are accepted by the competent body as providing data of equivalent scientific quality): COD: ISO 15705 or ISO 6060; NOx: EN 14792 or ISO 11564; S(sulphur oxides): EN 14791: or EPA no 8; S(reduced sulphur): EPA no 15A,16A or 16B; S content in oil: ISO 8754; S content in coal: ISO 19579; S content in biomass: EN 15289; Total P: EN ISO 6878. Rapid tests can also be used to monitor emissions as long as they are checked regularly (e.g. monthly) against the relevant aforementioned standards or suitable equivalents. In the case of COD emissions, continuous monitoring based on analysis of total organic carbon (TOC) shall be accepted as long as a correlation between TOC and COD results has been established for the site in question. The minimum measurement frequency, unless specified otherwise in the operating permit, shall be daily for COD emissions and weekly for Total P emissions. In all cases, emissions of S and NOx shall be measured on a continuous basis (for emissions from boilers with a capacity exceeding 50 MW) or a periodic basis (at least once a year for boilers and driers with a capacity less than or equal to 50 MW each). Data shall be reported as annual averages except in cases where:  the production campaign is for a limited time period only,  the production plant is new or has been rebuilt, in which case the measurements shall be based on at least 45 subsequent days of stable running of the plant. In either case, data may only be accepted if it is representative of the respective campaign and a sufficient number of measurements have been taken for each emission parameter. The supporting documentation shall include an indication of the measurement frequency and calculation of the points for COD, Total P, S and NOx. Emissions to air shall include all emissions of S and NOx which occur during the production of pulp and paper, including steam generated outside the production site, minus any emissions allocated to the production of electricity. Measurements shall include recovery boilers, lime kilns, steam boilers and destructor furnaces for strong smelling gases. Diffuse emissions shall also be taken into account. Reported emission values for S to air shall include both oxidised and reduced S emissions. The S emissions related to the heat energy generation from oil, coal and other external fuels with known S content may be calculated instead of measured, and shall be taken into account. Measurements of emissions to water shall be taken on unfiltered and unsettled samples at the effluent discharge point of the mills' wastewater treatment plant. In cases where mill effluent is sent to a municipal or other third-party wastewater treatment plant, unfiltered and unsettled samples from the mill effluent sewer discharge point shall be analysed and the results multiplied by a standard removal efficiency factor for the municipal or third-party wastewater treatment plant. The removal efficiency factor shall be based on information provided by the operator of the municipal or other third-party wastewater treatment plant. For integrated mills, due to the difficulties in getting separate emission figures for pulp and paper, if a combined figure is only available for pulp and paper production, the emission values for pulp(s) shall be set to zero and the combined emissions shall be compared against the combined reference values for the relevant pulp and paper production. The weighted content of each pulp granted a specific reference value from Table 1 shall be reflected in the equation. Criterion 1(b) Adsorbable organic halogens (AOX) This criterion refers to elemental chlorine free (ECF) pulp. The AOX emissions from the production of each pulp used in EU Ecolabel tissue paper shall not exceed 0,17 kg/ADt. Assessment and verification: The applicant shall provide test reports using the AOX ISO 9562 test method or equivalent methods, accompanied by detailed calculations showing compliance with this criterion and any related supporting documentation. The applicant shall provide a declaration of compliance with this criterion, supported by a list of the different ECF pulps used in the pulp mix, their respective weightings and their individual amount of AOX emissions, expressed as kg AOX/ADt pulp. The supporting documentation shall include an indication of the measurement frequency. AOX shall only be measured in processes where chlorine compounds are used for bleaching the pulp. AOX does not need to be measured in the effluent from non-integrated paper production or in the effluents from pulp production without bleaching or where bleaching is performed with chlorine-free substances. Measurements of AOX emissions to water shall be taken on unfiltered and unsettled samples at the effluent discharge point of the mills' wastewater treatment plant. In cases where mill effluent is sent to a municipal or other third-party wastewater treatment plant, unfiltered and unsettled samples from the mill effluent sewer discharge point shall be analysed and the results multiplied by a standard removal efficiency factor for the municipal or third-party wastewater treatment plant. The removal efficiency factor shall be based on information provided by the operator of the municipal or other third-party wastewater treatment plant. Information on the emissions shall be expressed as the annual average from measurements taken at least once every 2 months. In case of a new or rebuilt production plant, measurements shall be based on at least 45 subsequent days of stable running of the plant. They shall be representative of the respective campaign. In case the applicant does not use any ECF pulp, a corresponding declaration to the competent body is sufficient. Criterion 1(c) CO2 Note: The criterion refers to the sum total of CO2 emissions from pulp and paper manufacturing processes. Conversion is not included. Carbon dioxide emissions from fossil fuels used for the production of process heat and electricity (whether on-site or off-site) must not exceed the following limit values: (1) 1 200 kg CO2/tonne for conventional tissue paper; (2) 1 850 kg CO2/tonne for structured tissue paper. The actual emission value shall be calculated as the sum of the emissions from the pulp and paper production, taking into account the mixture of pulps used. Assessment and verification: The applicant shall provide data and detailed calculations showing compliance with this criterion, together with related supporting documentation. For each pulp used, the pulp manufacturer shall provide the applicant with a single CO2 emission value in kg CO2/ADt. The applicant shall also provide a single CO2 emission value for the relevant paper machine(s) used to produce EU Ecolabel tissue paper. For integrated mills, CO2 emissions for pulp and paper production may be reported as a single value. The CO2 emission data shall include all sources of non-renewable fuels used during the production of pulp and paper, including the emissions from the production of electricity (whether on-site or off-site). Emission factors for fuels shall be used in accordance with Annex VI of Regulation (EU) No 601/2012. For grid electricity, an emission calculation factor of 384 (kg CO2/MWh) shall be used in accordance with the MEErP methodology (4). The period for the calculations or mass balances shall be based on the production over 12 months. In case of a new or a rebuilt production plant, the calculations shall be based on at least 45 subsequent days of stable running of the plant. The calculations shall be representative of the respective campaign. For grid electricity, the value provided above (the European average) shall be used unless the applicant presents documentation establishing the average value for its suppliers of electricity (contracting suppliers), in which case the applicant may use this value instead of the value quoted. The documentation used as proof of compliance shall include technical specifications that indicate the average value (i.e. copy of a contract). The amount of energy from renewable sources purchased and used for the production processes counts as zero CO2 emission when calculating CO2 emissions. The applicant shall provide appropriate documentation that this kind of energy is actually used at the mill or has been externally purchased. Criterion 2  Energy use The requirement is based on information on actual energy use during pulp and paper production in relation to specific reference values. The energy consumption includes electricity and fuel consumption for heat production to be expressed in terms of points (Ptotal) as detailed below. The total number of points (Ptotal = PE + PF) shall not exceed 2,5. Table 2 contains the reference values for calculating the energy consumption. In case of a mix of pulps, the reference value for electricity and fuel consumption for heat production shall be weighted according to the proportion of each pulp used (pulp i with respect to air dry tonne of pulp), and added together. Criterion 2(a) Electricity The electricity consumption related to pulp and paper production shall be expressed in terms of points (PE) as detailed below. Calculation for pulp production: For each pulp i used, the related electricity consumption (Epulp,i expressed in kWh/ADt) shall be calculated as follows: Epulp,i = internally produced electricity + purchased electricity  sold electricity Calculation for paper production: Similarly, the electricity consumption related to paper production (Epaper) shall be calculated as follows: Epaper = internally produced electricity + purchased electricity  sold electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PE) as follows: In case of integrated mills, due to the difficulties in getting separate electricity figures for pulp and paper, if a combined figure is only available for pulp and paper production, the electricity values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. Criterion 2(b) Fuel consumption for heat production The fuel consumption related to pulp and paper production shall be expressed in terms of points (PF) as detailed below. Calculation for pulp production: For each pulp i used, the related fuel consumption (Fpulp,i expressed in kWh/ADt) shall be calculated as follows: Fpulp,i = internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Note: 1. Fpulp,i (and its contribution to PF, pulp) does not need to be calculated for mechanical pulp unless it is market air dried mechanical pulp containing at least 90 % dry matter. 2. The amount of fuel used to produce the sold heat shall be added to the term sold fuel in the equation above. Calculation for paper production: Similarly, the fuel consumption related to paper production (Fpaper, expressed in kWh/ADt) shall be calculated as follows: Fpaper = internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PF) as follows: Table 2 Reference values for electricity and fuel Pulp grade Fuel kWh/ADt Freference Electricity kWh/ADt Ereference Non-admp admp Non-admp admp Chemical pulp 3 650 4 650 750 750 Thermomechanical pulp (TMP) 0 900 2 200 2 200 Groundwood pulp (including pressurised groundwood) 0 900 2 000 2 000 Chemithermomechanical pulp (CTMP) 0 800 1 800 1 800 Recycled pulp 350 1 350 700 700 Paper grade kWh/tonne Tissue paper 1 950 950 Structured tissue 3 000 1 500 admp = air dried market pulp Assessment and verification (for both (a) and (b)): The applicant shall provide detailed calculations showing compliance with this criterion, together with all related supporting documentation. Reported details shall therefore include the total electricity and fuel consumption. The applicant shall calculate all energy inputs, divided into heat/fuels and electricity used during the production of pulp and paper, including the energy used in the de-inking of waste paper for the production of recycled pulp. Energy used in the transportation of raw materials, as well as in packaging, is not included in the energy consumption calculations. Total heat energy includes all purchased fuels. It also includes heat energy recovered by incinerating liquors and waste from on-site processes (e.g. wood waste, sawdust, liquors, waste paper, paper broke) as well as heat recovered from the internal generation of electricity. However, the applicant only needs to count 80 % of the heat energy from such sources when calculating the total heat energy. Electric energy means net imported electricity coming from the grid and the internal generation of electricity measured as electric power. Electricity used for wastewater treatment does not need to be included. Where steam is generated using electricity as the heat source, the heat value of the steam shall be calculated, then divided by 0,8 and added to the total fuel consumption. In case of integrated mills, due to the difficulties in getting separate fuel (heat) figures for pulp and paper, if a combined figure is only available for pulp and paper production, the fuel (heat) values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. Criterion 3  Fibres  conserving resources, sustainable forest management The fibre raw material may consist of recycled fibres or virgin fibres. Any virgin fibres must not originate from GMO species. All fibres shall be covered by valid chain of custody certificates issued by an independent third-party certification scheme such as the Forest Stewardship Council (FSC), the Programme for the Endorsement of Forest Certification (PEFC) or equivalent, or be covered by delivery notes of paper for recycling in accordance with EN 643. At least 70 % of the fibre material allocated to the product or production line shall originate from forests or areas managed according to sustainable forestry management principles that meet the requirements set out by the relevant independent chain of custody scheme and/or originate from recycled materials. Excluded from the calculation of recycled fibre content is the reutilisation of waste materials that are capable of being reclaimed within the same process that generated them (i.e. paper machine broke  own produced or purchased). However, inputs of broke from conversion operations (own or purchased) may be considered as contributing towards the recycled fibre content if covered by EN 643 delivery notes. Any uncertified virgin material shall be covered by a verification system which ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material.The certification bodies issuing forest and/or chain of custody certificates shall be accredited or recognised by that certification scheme. Assessment and verification: The applicant shall provide the competent body with a declaration of compliance supported by a valid, independently certified chain of custody certificate from the manufacturer of EU Ecolabel tissue paper and for all fibres used in the product or production line. FSC, PEFC or equivalent schemes shall be accepted as independent third-party certification. In case recycled fibre has been used and FSC or PEFC or equivalent recycled claims are not used, evidence shall be covered by EN 643 delivery notes. The applicant shall provide audited accounting documents that demonstrate that at least 70 % of the materials allocated to the product or production line originate from forests or areas managed according to sustainable forestry management principles that meet the requirements set out by the relevant independent chain of custody scheme and/or originate from recycled materials. If the product or production line includes uncertified virgin material, proof shall be provided that the content of uncertified virgin material does not exceed 30 % and is covered by a verification system that ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material. In case the certification scheme does not specifically require that all virgin material is sourced from non-GMO species, additional evidence shall be provided to demonstrate this. Criterion 4  Restricted hazardous substances and mixtures The basis for demonstrating compliance with each of the sub-criteria under criterion 4 shall be the applicant providing a list of all the relevant chemicals used together with appropriate documentation (safety data sheet or a declaration from the chemical supplier). Criterion 4(a) Restrictions on Substances of Very High Concern (SVHC) Note: All process and functional chemicals used in the paper mill and, where relevant, during the tissue paper conversion process must be screened. This criterion does not apply to chemicals used for wastewater treatment unless the treated wastewater is recirculated back into the paper production process. The paper product shall not contain substances that have been identified according to the procedure described in Article 59(1) of Regulation (EC) No 1907/2006 and included in the Candidate List for Substances of Very High Concern in concentrations greater than 0,10 % (weight by weight). No derogation from this requirement shall be granted. Assessment and verification: The applicant shall provide a declaration that the paper product does not contain any SVHC in concentrations greater than 0,10 % (weight by weight). The declaration shall be supported by safety data sheets or appropriate declarations from chemical suppliers of all process and functional chemicals used in the paper mill that show that none of the chemicals contain SVHC in concentrations greater than 0,10 % (weight by weight). The list of substances identified as SVHC and included in the candidate list in accordance with Article 59(1) of Regulation (EC) No 1907/2006 can be found here: http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp Reference to the list shall be made on the date of application. Criterion 4(b) Classification, Labelling and Packaging (CLP) restrictions Note: All process and functional chemicals used in the paper mill and, where relevant, during the tissue paper conversion process must be screened. This criterion does not apply to chemicals used for wastewater treatment unless the treated wastewater is recirculated back into the paper production process. Unless derogated in Table 3, the paper product shall not contain substances or mixtures in concentrations greater than 0,10 % (weight by weight) that are classified with any of the following hazard statements in accordance with Regulation (EC) No 1272/2008:  Group 1 hazards: Category 1A or 1B carcinogenic, mutagenic and/or toxic for reproduction (CMR): H340, H350, H350i, H360, H360F, H360D, H360FD, H360Fd, H360Df.  Group 2 hazards: Category 2 CMR: H341, H351, H361, H361f, H361d, H361fd, H362; Category 1 aquatic toxicity: H400, H410; Category 1 and 2 acute toxicity: H300, H310, H330; Category 1 aspiration toxicity: H304; Category 1 specific target organ toxicity (STOT): H370, H372, Category 1 skin sensitiser (*1): H317.  Group 3 hazards: Category 2, 3 and 4 aquatic toxicity: H411, H412, H413; Category 3 acute toxicity: H301, H311, H331; Category 2 STOT: H371, H373. The use of substances or mixtures that are chemically modified during the paper production process (e.g. inorganic flocculating agents, cross-linking agents, inorganic oxidising and reducing agents) so that any relevant restricted CLP hazard no longer applies shall be exempted from the above requirement. Table 3 Derogations to the CLP hazard restrictions and applicable conditions Substance/mixture type Applicability Derogated classification(s) Derogation conditions Dyes and pigments Used in wet end or surface application during the production of coloured paper. H411, H412, H413 The chemical supplier shall declare that a fixation rate of 98 % can be achieved on the paper and provide instructions about how this can be ensured. The paper producer shall provide a declaration of compliance with any relevant instructions. Polyamidoamine-epichlorohydrin (PAE)-based wet strength agents Used as retention agents to improve runnability or to impart wet strength to the product. H411, H412, H413 The combined residual monomer content of epichlorohydrin (ECH, CAS No 106-89-8) and its breakdown products 1,3-dichloro-2-propanol (DCP, CAS No 96-23-1) and 3-monochloro-1,2-propanediol (MCPD, CAS No 96-24-2) must not exceed 0,35 % (w/w) of the active solids content of the formulation. Glyoxal (recycled fibre) Impurity in recycled fibres. H341, H317 Only permitted in concentrations exceeding 0,10 % (w/w) if due to contaminants from recycled materials used in the papermaking process. In such cases, compliance with the limit defined in criterion 6c) must be demonstrated. Polyamidoamine-epichlorohydrin (PAE)-based Yankee auxiliary chemicals Used as creping aids. H411, H412, H413 The combined residual monomer content of epichlorohydrin (ECH, CAS No 106-89-8) and its breakdown products 1,3-dichloro-2-propanol (DCP, CAS No 96-23-1) and 3-monochloro-1,2-propanediol (MCPD, CAS No 96-24-2) must not exceed 0,05 % (w/w) of the active solids content of the formulation. Cationic polymers (including polyethyleneimines, polyamides and polyamines) Various uses possible, which include use as retention aids, improve wet-web strength, dry strength and wet strength. H411, H412, H413 The paper producer shall provide a declaration of compliance with any relevant instructions for safe handling and dosing specified in the safety data sheet. Assessment and verification: The applicant shall provide a list of all relevant chemicals used together with the relevant safety data sheet or supplier declaration. Any chemicals containing substances or mixtures with restricted CLP classifications shall be highlighted. The approximate dosing rate of the chemical, together with the concentration of the restricted substance or mixture in that chemical (as provided in the safety data sheet or supplier declaration) and an assumed retention factor of 100 %, shall be used to estimate the quantity of the restricted substance or mixture remaining in the final product. Justifications for any deviation from a retention factor of 100 % or for chemical modification of a restricted hazardous substance or mixture must be provided in writing to the competent body. For any restricted substances or mixtures that exceed 0,10 % (weight by weight) of the final paper product but are derogated, proof of compliance with the relevant derogation conditions must be provided. Criterion 4(c) Chlorine Note: This requirement shall apply to pulp and paper producers. While it also applies to the bleaching of recycled fibres, it is accepted that the fibres in their previous life cycle may have been bleached with chlorine gas. Chlorine gas shall not be used as a bleaching agent. This requirement does not apply to chlorine gas related to the production and use of chlorine dioxide. Assessment and verification: The applicant shall provide a declaration that chlorine gas has not been used as a bleaching agent in the paper production process, together with declarations from any relevant pulp suppliers. Criterion 4(d) Alkylphenol ethoxylates (APEOs) Note: This requirement shall apply to pulp and paper producers. APEOs or other alkylphenol derivatives shall not be added to cleaning chemicals, de-inking chemicals, foam inhibitors or dispersants. Alkylphenol derivatives are defined as substances that upon degradation produce alkylphenols. Assessment and verification: The applicant shall provide a declaration(s) from its chemical supplier(s) that APEOs or other alkylphenol derivatives have not been added to these products. Criterion 4(e) Surfactants used in de-inking Note: This requirement shall apply to the producer(s) of de-inked pulp. All surfactants used in de-inking processes shall demonstrate ready biodegradability or inherent ultimate biodegradability (see test methods and pass levels below). The only exemption to this requirement shall be the use of surfactants based on silicone derivatives provided that paper sludge from the de-inking process is incinerated. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion together with the relevant safety data sheets or test reports for each surfactant. These shall indicate the test method, threshold and conclusion reached using one of the following test methods and pass levels:  For ready biodegradability: OECD No 301 A-F (or equivalent ISO standards) with a percentage degradation (including absorption) within 28 days of at least 70 % for 301 A and E, and of at least 60 % for 301 B, C, D and F.  For inherent ultimate biodegradability: OECD 302 A-C (or equivalent ISO standards), with a percentage degradation (including adsorption) within 28 days of at least 70 % for 302 A and B, and of at least 60 % for 302 C. In cases where silicone-based surfactants are used, the applicant shall provide a safety data sheet for the chemicals used and a declaration that paper sludge from the de-inking process is incinerated, including details of the destination incineration facility or facilities. Criterion 4(f) Biocidal product restrictions for slime control Note: This requirement shall apply to the paper producer. The active substances in biocidal products used to counter slime-forming organisms in circulation water systems containing fibres shall have been approved for this purpose, or be under examination pending a decision on approval, under Regulation (EU) No 528/2012 and shall not be potentially bio-accumulative. For the purposes of this criterion, the potential to bio-accumulate shall be characterised by log Kow (log octanol/water partition coefficient)  ¤ 3,0 or an experimentally determined bioconcentration factor  ¤ 100. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion together with the relevant material safety data sheet or test report. This shall indicate the test method, threshold and conclusion reached, using one of the following test methods: OECD 107, 117 or 305 A-E. Criterion 4(g) Azo dye restrictions Note: This requirement shall apply to the paper producer. Azo dyes, which by reductive cleavage of one or more azo groups may release one or more of the aromatic amines listed in Directive 2002/61/EC or Regulation (EC) No 1907/2006 Annex XVII, Appendix 8, shall not be used in the production of EU Ecolabel tissue paper. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel tissue paper and tissue products. The colourant supplier declaration should be supported by test reports according to the appropriate methods described in Appendix 10 to Annex XVII to Regulation (EC) No 1907/2006 or equivalent methods. Criterion 4(h) Metal-based pigments and dyes Note: This requirement shall apply to the paper producer or, where relevant, to the tissue paper converter. See definition of metal-based pigments and dyes in the preamble of this Annex. Dyes or pigments based on aluminium (*2), silver, arsenic, barium, cadmium, cobalt, chromium, mercury, manganese, nickel, lead, selenium, antimony, tin or zinc shall not be used. Assessment and verification: The applicant shall provide a declaration of compliance with the requirements of this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel tissue products. The supplier declaration(s) shall be supported by safety data sheets or other relevant documentation. Criterion 4(i) Ionic impurities in dye-stuffs Note: This requirement shall apply to the paper producer or, where relevant, to the tissue paper converter. The levels of ionic impurities in the dyestuffs used shall not exceed the following limits: silver 100 ppm; arsenic 50 ppm; barium 100 ppm; cadmium 20 ppm; cobalt 500 ppm; chromium 100 ppm; mercury 4 ppm; nickel 200 ppm; lead 100 ppm; selenium 20 ppm; antimony 50 ppm; tin 250 ppm; zinc 1 500 ppm. Assessment and verification: The applicant shall provide a declaration of compliance with the requirements of this criterion from the supplier(s) of all colourants used in the production process for EU Ecolabel tissue paper. The supplier declaration(s) shall be supported by safety data sheets or other relevant documentation. Criterion 4(j) Lotions No substances that are classified as H317, H334, CMR or listed on the Candidate List for Substances of Very High Concern shall be added to lotion formulations used during the conversion of EU Ecolabel tissue products. Furthermore, no parabens, triclosan, formaldehyde, formaldehyde releasers or methylisothiazolinone shall be added to lotion formulations. Furthermore, no lotion formulation used shall be dosed in quantities that result in any individual substances with the CLP restricted classifications listed in criterion 4(b) being present in quantities exceeding 0,010 % (w/w) of the final tissue product. The sum of substances with any particular restricted CLP classifications shall not exceed 0,070 % (w/w) of the tissue product. Assessment and verification: The applicant shall provide a list of any relevant lotion formulations used in the production of EU Ecolabel tissue products together with declarations of compliance from the respective suppliers of those lotion formulations, relevant safety data sheets and, for demonstrating compliance with the limits in the final product, calculations based on dosing rates used by the applicant that estimate the concentrations of any restricted CLP substances in the formulation that would remain in the final EU Ecolabel tissue product. Criterion 5  Waste management All pulp and paper production sites, including converted tissue production sites, shall have a system in place for the handling of waste arising from the production process and a waste management and minimisation plan that describes the production process and includes information on the following aspects: (1) procedures in place for waste prevention; (2) procedures in place for waste separation, reuse, and recycling; (3) procedures in place for the safe handling of hazardous waste; (4) continuous improvement objectives and targets relating to the reduction of waste generation and the increase of reuse and recycling rates. Assessment and verification: The applicant shall provide a waste minimisation and management plan for each of the sites concerned and a declaration of compliance with the criterion. Applicants registered with EU Eco-Management and Audit Scheme (EMAS) and/or certified according to ISO 14001 shall be considered as having fulfilled this criterion if: (1) the inclusion of waste management is documented in the EMAS environmental statement for the production site(s); or (2) the inclusion of waste management is sufficiently addressed by the ISO 14001 certification for the production site(s). Criterion 6  Final product requirements Criterion 6(a) Dyes and optical brighteners For dyed tissue paper, good fastness (level 4 or higher) shall be demonstrated according to the short procedure defined in EN 646. For tissue paper treated with optical brightening agents, good fastness (level 4 or higher) shall be demonstrated according to the short procedure defined in EN 648. Assessment and verification: The applicant or the chemical supplier(s) shall provide a declaration of compliance with this criterion supported by relevant test reports in accordance with standards EN 646 and/or EN 648 as appropriate. Otherwise, the applicant shall provide a declaration stating that no dyes or optical brightening agents have been used. Criterion 6(b) Slimicides and antimicrobial substances Samples of the final tissue product shall not result in the growth inhibition of micro-organisms in accordance with EN 1104. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion supported by relevant test reports in accordance with EN 1104. Criterion 6(c) Product safety Any final tissue product that contains recycled fibre shall not contain any of the following hazardous substances above the specified limits and according to the specified test standards:  Formaldehyde: 1 mg/dm2 in accordance with EN 1541 (cold water extraction),  Glyoxal: 1.5 mg/dm2 in accordance with DIN 54603,  Pentachlorophenol (PCP): 2 mg/kg in accordance with EN ISO 15320 (cold water extraction). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion supported by relevant test reports in accordance with the respective standards. Criterion 6(d) Fitness for use The EU Ecolabel tissue product needs to meet all respective requirements of the country where it is placed on the market. For structured tissue paper, the absorbency of the individual base sheet of tissue paper before conversion shall be equal to or higher than 10,0 g water/g tissue paper. Assessment and verification: The applicant shall provide a declaration of compliance with the criterion supported by relevant documentation. Producers shall guarantee the fitness for use of their products, providing documentation that demonstrates the product quality in accordance with EN ISO/IEC 17050. The standard provides general criteria for suppliers' declaration of conformity with normative documents. For structured tissue paper, the applicant shall provide a declaration of compliance with the requirement supported by a relevant test report in accordance with EN ISO 12625-8:2010. Criterion 7  Information appearing on the EU Ecolabel The applicant shall follow the instructions on how to properly use the EU Ecolabel logo provided in the EU Ecolabel Logo Guidelines: http://ec.europa.eu/environment/ecolabel/documents/logo_guidelines.pdf If the optional label with text box is used, it shall contain the following three statements:  Low emissions to air and water during production,  Low energy use during production,  xx % sustainably sourced fibres/xx % recycled fibres (as appropriate). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, supported by an image of the product packaging that clearly shows the label, the registration/licence number and, where relevant, the statements that can be displayed together with the label. (1) The higher value refers to mills using eucalyptus from regions with higher levels of phosphorous (e.g. Iberian eucalyptus). (2) NOx emission value for non-integrated CTMP mills using flash-drying of pulp with biomass-based steam. (3) COD value for highly bleached mechanical pulp (70-100 % of fibre in final paper). (4) Methodology for the Ecodesign of Energy-related Products (*1) H317 restrictions shall only apply to commercial dye formulations, surface finishing agents and coating materials applied to paper. (*2) The restriction for aluminium shall not apply to aluminosilicates.